Citation Nr: 0121613	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for disability of the 
feet.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left fifth metacarpal 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 26 years and 
retired in June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection for a heart 
disability will be addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from disability of the feet.

2.  The veteran's left hand disability is manifested by 
diminished grip strength and complaints of pain and 
stiffness; the left wrist demonstrated full range of motion.


CONCLUSIONS OF LAW

1.  Disability of the feet was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for residuals of a left 
fifth metacarpal fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5215, 5309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  As for the issues involving the feet and 
the left hand disability, all relevant evidence identified by 
the veteran was obtained and considered.  In addition, the 
veteran was afforded a VA examination to assist in rating his 
service-connected disability.  Under the circumstances, the 
Board finds that the record as it stands allows for equitable 
appellate review and that there has been compliance with the 
provisions of the VCAA.

I.  Service Connection For A Disability Of The Feet

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although a claimant may testify as to symptoms 
he or she perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the present case, the medical records in the claims file 
fail to reflect a diagnosis of a disability of the feet.  At 
the September 1999 and October 2000 VA examinations, both 
clinical and radiological examinations of the feet were 
reported to be essentially normal.  In other words, despite 
the fact that the examiners were examining the veteran to 
ascertain the nature of any disability of the feet, they were 
unable to find a basis for diagnosing any current disability 
of the feet.  With examination reports showing no disability 
of the feet to be present, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for disability of the 
feet.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.

II.  Initial Disability Evaluation For Residuals Of A Left 
Fifth Metacarpal Fracture

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of a left fifth metacarpal fracture.  
As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A November 1999 rating decision granted service connection 
for the veteran's residuals of a left fifth metacarpal 
fracture, and assigned a noncompensable evaluation, effective 
July 1, 1999.  By hearing officer decision in January 2001, 
the veteran's left fifth metacarpal fracture disability was 
increased to 10 percent disabling, also effective July 1, 
1999.

Service medical records indicate that the veteran suffered an 
injury to his left hand in April 1991 resulting in a fracture 
of left fifth metacarpal that was subsequently "pinned."

At a September 1999 VA examination, the veteran complained of 
periodic stiffness of the left wrist with sensitivity to 
weather changes.  Physical examination revealed that the 
veteran was right-handed and had full range of motion of his 
left hand.  He had grip strength of 45 on the right and 40 on 
the left; there was no tenderness over the fracture site but 
he had "some dorsal bossing over his fifth metacarpal."  X-
rays of the left wrist revealed an impression of fractured 
pin through the hamate and fifth metacarpal.  There was no 
acute fracture or dislocation of the bone.

An April 2000 private medical record noted decreased grip 
strength of the left hand.

At an October 2000 RO hearing the veteran complained of left 
hand pain and diminished strength.  The veteran indicated 
that he could not lift more than 50 pounds using his left 
hand.  He was not receiving treatment for his left hand; he 
took Tylenol to deal with the pain.  The veteran's left hand 
would also become painful when using a keyboard at work.

The RO's 10 percent disability evaluation for the service 
connected left hand disability is currently assigned under 
Diagnostic Code 5309, which addresses injury to Muscle Group 
IX, intrinsic muscles of the hand.  Diagnostic Code 5309 sets 
forth criteria for evaluating injuries to intrinsic muscles 
of the hand.  This provision applies to the intrinsic muscles 
that supplement the function of the forearm muscles in 
delicate manipulative movements.  A note to the criteria 
states: "The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent."

In order to evaluate the veteran's disability of the left 
hand, the Board looks at the appropriate limitation of motion 
codes.  However, the findings of the September 1999 VA 
examination reveal full range of motion for the wrist.  
Further, the current 10 percent rating is the highest 
available under Diagnostic Code 5215 for limitation of motion 
of the wrist, and any additional functional loss due to pain 
and fatigue (38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995)) would still fall within the scope of the 
current 10 percent rating.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  While pain has been reported, and 
reduced grip strength has been demonstrated, the Board must 
conclude that his overall left-hand disability, including 
such increased pain, still warrants a 10 percent rating.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent, the benefit of the doubt 
doctrine is not applicable, and a rating in excess of 10 
percent is not warranted at any time of the appeal.  
38 U.S.C.A. § 5107(b); Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's left hand 
disability has resulted in frequent hospitalizations or 
caused a marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for disability of the feet 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left fifth metacarpal fracture is denied.


REMAND

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim of 
entitlement to service connection for heart disease includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  In this regard, the Board 
notes that in October 2000 the veteran underwent a VA heart 
examination.  Although the examination did not reveal any 
objective evidence of heart disease, the VA examiner 
recommend that the veteran undergo a coronary angiography.  
However, a review of the claims file reveals that no such 
testing is of record.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  The veteran should be afforded a VA 
coronary angiography as recommended by 
the October 2000 VA examiner.  Following 
the angiography, the RO should furnish 
the claims file to the VA examiner who 
conducted the October 2000 VA heart 
examination.  The examiner should clearly 
report any heart disease capable of 
medical diagnosis.  As for any such 
diagnosed disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that heart disease 
is related to the veteran's military 
service.  A complete rationale for all 
opinions expressed should be provided.  
If the October 2000 VA examiner is no 
longer available, the RO should request 
another qualified physician or physicians 
to review the claims file and provide the 
requested opinion.

3.  The RO should then review the 
expanded record and determine whether the 
veteran's claim of service connection for 
heart disease can be granted.  The 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to clarify the medical record.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal. 




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 



